Citation Nr: 1003033	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-36 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to November 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision, by 
the San Diego, California, Regional Office (RO), which, among 
other things, denied the Veteran's claims of entitlement to 
service connection for hearing loss, tinnitus, and migraines.  

On September 22, 2009, the Veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is of 
record.  

(The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below.)  


FINDINGS OF FACT

1.  The Veteran does not have a hearing impairment as defined 
by VA.  

2.  Tinnitus is attributable to noise exposure in service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).  

2.  The Veteran likely has tinnitus that is the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of 
the case (SOC) or supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2004 from the RO to the Veteran which 
was issued prior to the RO decision in September 2004.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Board finds that the content of 
that letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  He was provided an opportunity at that time to 
submit additional evidence.  In addition, the August 2006 SOC 
provided the Veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

It also appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the 
duty-to-assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Significantly, the Veteran was afforded an examination in 
April 2004.  The report reflects that the examiner solicited 
symptoms from the Veteran, examined the Veteran, and provided 
a diagnosis consistent with the record.  Therefore, the 
examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty 
in apprising the Veteran as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).   

II.  Factual background.

The Veteran served on active duty from July 1979 to November 
2001.  His DD Form 214 indicates that his military 
occupational specialty was as an Air Launched Weapons 
Technician, a systems organizational maintenance technician, 
and a small arms marksman instructor.  The records further 
indicate that he was an explosive ordnance driver.  The 
record does not contain the results of an audiometric 
examination conducted at the time of the Veteran's enlistment 
examination in July 1979; however, he did not report any 
hearing difficulty and clinical evaluation of the ears was 
normal.  An audiometric examination, dated in May 1982, 
revealed pure tone thresholds of 5, 5, 5, 0, and 5 decibels 
in the right ear at the 500, 1000, 2000, 3000, and 4000 Hertz 
levels, and 10, 10, 10, 10, and 0 decibels in the left ear at 
the 500, 1000, 2000, 3000, and 4000 Hertz levels.  In 
November 1984, the Veteran was diagnosed with mild high 
frequency hearing loss.  On the occasion of his separation 
examination in October 2001, an audiometric examination 
revealed pure tone thresholds of 10, 10, 10, 00, 15, and 20 
decibels in the right ear, and pure tone thresholds of 10, 
15, 25, 25, 25, and 30 decibels in the left ear at the 500, 
1000, 2000, 3000, 4000 and 6000 Hertz levels, respectively.  
Clinical evaluation of the ears was normal.  

The Veteran's application for service connection for hearing 
loss and tinnitus (VA Form 21-526) was received in February 
2004.  Submitted in support of the claim were VA progress 
notes dated from June 2002 through January 2004.  These 
records do not reflect any complaints or clinical findings of 
hearing loss or tinnitus.  

The Veteran was afforded a VA examination in April 2004.  At 
that time, it was noted that he had active service in the 
Navy for 10 years on board various ships; he held positions 
in aviation ordnance, range master, and flight crew.  The 
Veteran indicated that hearing protection was used fairly 
consistently.  He reported a hobby of firing handheld 
weapons, and stated that he used hearing protection 
sporadically.  He denied any history of ear surgery, ear 
infections, or head injuries.  The Veteran also reported 
having tinnitus which he described as a high-pitched ringing 
sound in the left ear occurring once or twice per week 
lasting for a minute.  He stated that the onset was years 
ago.  On the authorized Audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
10
LEFT
0
5
20
15
10

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  

The examiner stated that the examination showed the Veteran's 
hearing to be within normal limits for all frequencies 
tested.  He also noted that the majority of the Veteran's 
hearing tests in the military show hearing within normal 
limits.  His discharge physical showed a slight hearing loss 
at 6000 Hz; however, that was not shown on the current 
examination.  The examiner stated that, given the fact that 
the Veteran's hearing was within normal limits, it was his 
opinion that was not likely that the Veteran's hearing loss 
was caused by his time in the military as his hearing was 
within normal limits.  The examiner further stated that there 
were no medical records in the Veteran's claims file to 
corroborate his story of tinnitus caused by the military; 
therefore, it was his opinion that the Veteran's tinnitus was 
not caused by his time in the military.  

At his personal hearing in September 2009, the Veteran 
maintained that he developed hearing loss and tinnitus as a 
result of his exposure to noise during service.  The Veteran 
indicated that he performed duties on an aircraft carrier 
flight deck, and he was a small arms range master.  The 
Veteran also indicated that he performed flight operations 
and bomb assembly on different aircraft carriers.  The 
Veteran related that his hearing was tested on several 
occasions in service.  He stated that while he used hearing 
protection, he was still exposed to a high level of noise 
that affected his hearing.  The Veteran testified that he has 
not been around any high frequency noises since his discharge 
from service.  The Veteran indicated that, while on the 
firing range or flying in the P3 aircraft, he experienced 
sharp piercing buzzing noise in his ears.  The Veteran 
reported that the occupational safety and health department 
tested his hearing and he was told that he had a little 
ringing from the projectiles.  During the course of the 
hearing, the Veteran indicated that he was experiencing some 
buzzing in his ears.  

III.  Legal Analysis

Service connection is warranted for disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. § 1110.  
To establish compensation for a present disability, there 
must be: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
-the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service and an organic 
disease of the nervous system, such as sensorineural hearing 
loss, becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

The Veteran is seeking service connection for hearing loss, 
which he believes developed as a consequence of service.  
However, after review of the record, the Board finds that the 
preponderance of the evidence is against this claim.  

In order for a veteran to qualify for entitlement to 
compensation, there must be the existence of a disability, 
and one that has resulted from a disease or injury that 
occurred in or was aggravated in the line of duty.  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board finds that service connection is not warranted for 
hearing loss.  As noted above, while an audiometric 
evaluation in November 1984 noted mild high frequency hearing 
loss, the remainder of the service treatment records do not 
reflect any complaints of or findings of hearing loss.  
Moreover, while the Veteran indicates that he was exposed to 
a lot of noise as a small arms range master, the October 2001 
separation examination report shows that the ears and drums 
were normal.  The audiometric examination revealed mild 
hearing loss at the 6000 Hz level.  However, post-service 
private treatment reports show no complaints or references to 
a hearing loss.  In fact, following an audiological 
evaluation in April 2004, the VA examiner stated that the 
Veteran's hearing was within normal limits for all 
frequencies tested.  He also noted that the majority of the 
Veteran's hearing tests in the military show hearing within 
normal limits.  The Veteran's discharge physical shows a 
slight hearing loss at 6000 Hz; however, that was not shown 
on more recent examination.  The examiner stated that, given 
the fact that the Veteran's hearing was within normal limits, 
it was his opinion that it is not likely that the Veteran's 
hearing loss was caused by his time in the military as his 
hearing was within normal limits.  In the absence of a 
currently diagnosed disability, service connection for 
hearing loss may not be granted.  

The Board notes that, although a layman is not competent to 
establish the presence of disability within the meaning of 38 
C.F.R. § 3.385, a layman is competent to report a decreased 
ability to hear sound or the ability to hear ringing.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the 
Veteran's essentially normal hearing at separation, except 
for mild loss at 6000 Hz level, and the lack of any current 
hearing loss disability more probative evidence as to the 
state of the Veteran's hearing loss.  The Board finds that 
the Veteran's assertion of hearing loss disability due to in-
service noise exposure is not persuasive.  Absent a currently 
diagnosed disability as defined by 38 C.F.R. § 3.385, service 
connection is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In summary, there is no evidence of hearing loss in service 
or within the post-service year, and no post- service 
evidence of diagnosed hearing loss (as defined by section 
3.385).  In the absence of the claimed disability, service 
connection may not be granted.  See Brammer, supra; see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
cannot be granted if the claimed disability does not exist).  
As the preponderance of the evidence is against the claims, 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection is denied.  

After careful review of the evidentiary record, the Board 
finds that the evidence supports the Veteran's claim of 
service connection for tinnitus.  The Veteran has claimed 
that his tinnitus is attributable to service.  The Veteran 
attributes his tinnitus to the many years he spent working on 
the aircraft carrier flight decks; and as a small arms range 
master, he was exposed to noise from the firearms.  A layman 
is competent to report that he was exposed to noise.  He has 
also reported that he experienced tinnitus during service and 
since.  A layman is competent to report that he notices 
tinnitus as such comes to him through one of his senses.  
Layno v. Brown, 6 Vet. App 465, 470 (1994).  In addition, the 
Board notes that the Veteran's report of noise exposure in 
service is consistent with his service; specifically, his 
Certificate of Release and Discharge from service reflects 
that his primary specialty was Air Launched Weapons 
Technician and Small Arms Marksmanship instructor.  Exposure 
to loud noises is consistent with the circumstances of his 
service.  See 38 C.F.R. § 1154(a).  As such, the Board finds 
that the Veteran's testimony and statements concerning the 
onset of tinnitus in service are credible.  

The Board acknowledges that the April 2004 VA examiner opined 
that the Veteran's tinnitus was not caused by military 
service.  The examiner's negative opinion seems to rest on 
his finding that the service records did not corroborate the 
Veteran's story of tinnitus caused by service.  However, in 
light of the Veteran's credible report of noise exposure in 
service, and his report of tinnitus during service and since, 
the Board finds that the evidence supporting the claim is in 
equipoise with that against the claim.  Service connection 
therefore is reasonably in order for tinnitus.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is granted.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) (1).   

In this case, the Veteran maintains that he developed 
migraine headaches as a result of his exposure to noise from 
the aircraft and small arms range.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  According to McLendon, in disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualified, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms "may 
be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  The report of a 
continuity of symptomatology serves to trigger VA's duty to 
provide an examination.  Duenas v. Principi, 18 Vet. App. 512 
(2004).  

In this case, the service medical records show that the 
Veteran was seen in May 1993 with complaints of a back 
headache on the right side of the head; he also reported some 
dizziness.  In April 1996, the Veteran was again seen with 
complaints of a headache for the previous two days; he denied 
any trauma.  On the occasion of his separation examination in 
October 2001, it was noted that the Veteran had a history of 
intermittent episodes of cephalgia, which was recently 
diagnosed as migraines.  

Of record is a VA progress note dated in August 2003, which 
reflects a past medical history of occasional migraines every 
one to three months.  This report also reflects that the 
Veteran was taking Excedrin for Migraines.  

In addition, at his personal hearing in September 2009, the 
Veteran testified he first experienced migraines in the early 
1980s in service, and he had continued to receive treatment 
after service for chronic migraines.  The Veteran indicated 
that he was treated with cold compresses and recommendations 
to sit in a dark room; he was also given different types of 
medications.  The Veteran indicated that he was never placed 
on limited duty; however, if he had migraines during flight 
status, someone else would take his flight.  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  As noted above, the Veteran's reports of 
a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.  

Under the circumstances presented in this case, the Board 
finds that a VA examination is needed to determine whether 
any current migraine headaches are related to service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (holding that VA 
must obtain a nexus opinion when there is competent evidence 
of a current disability, evidence establishing that an injury 
occurred in service; and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability); 
see also 38 C.F.R. § 3.159(c)(4).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his claimed headaches.  The 
claims folder must be made available to 
and reviewed by the examiner.  All 
necessary tests and studies should be 
conducted.  After the examination and 
review of the medical records, the 
examiner should express the following 
opinions: (1) Does the Veteran have a 
chronic disability manifested by 
headaches? (2) If the Veteran is found to 
have a chronic disability manifested by 
headaches, is it at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that his headaches began 
during or are otherwise traceable to 
military service.  The examiner must 
provide a complete rationale for any 
stated opinion.  

2.  Thereafter, the RO should 
readjudicate the Veteran's claim in light 
of the additional evidence obtained.  If 
this determination remains unfavorable to 
the Veteran, he and his representative 
should be furnished a SSOC, which 
includes a summary of additional evidence 
submitted, and any additional applicable 
laws and regulations.  The SSOC must 
provide reasons and bases for the 
decision reached.  An appropriate period 
of time should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


